DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.

Claims 1-3, 5-8, and 10-11 were rejected in the previous Office action under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (United States Patent No. US 9014969 B2) [hereinafter “Kinoshita”] in view of Kim (KR 20130054876) and Bostick et al. (United States Patent No. US 9599484 B2) [hereinafter “Bostick”]. Regarding these rejections, Applicant contends the following (page 7 of Applicant’s reply):


    PNG
    media_image1.png
    724
    648
    media_image1.png
    Greyscale


Examiner disagrees.
As noted in the previous Office action and discussed during the interview held on 8/2/2021, Bostick does indeed teach “displaying a plurality of icons for each type of a social networking service on the map screen”, as claimed in claims 1, 6, and 11. Applicant contends that Figure 4 of Bostick “only shows single types of icons indicating a plurality of POI.” However, Figure 4 of Bostick additionally shows 422 on the map screen, indicating two icons for each type of social networking service, labelled as “GROUP 1” and “GROUP 2” in exemplary drawing. This is further shown again in the exemplary screen depicted in Figure 5 at block 522. Bostick discloses these icons are presented to allow the user to select which social networking service(s) he/she would like to acquire posting messages from (see at least Col. 12, line 65 to Col. 14, line 14). 
Accordingly, Applicant’s arguments are found unpersuasive, and claims 1-3, 5-8, and 10-11 stand rejected as presented below in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (United States Patent No. US 9014969 B2) [hereinafter “Kinoshita”] in view of Kim (KR 20130054876) and Bostick et al. (United States Patent No. US 9599484 B2) [hereinafter “Bostick”].

Regarding claim 1, Kinoshita teaches a navigation apparatus comprising:
200, control unit 230, and storage unit 220) configured to acquire a posting message relevant to a point from a social networking service (see Col. 10, line 63 to Col. 11, line 31); and
a display controller configured to display the posting message on the map screen so as to be associated with the point relevant to the posting message (see Figure 10A and Col. 11, lines 32-48).

Kinoshita does not expressly teach a first controller comprising a processor and a memory configured to set a search area, the search area being an area surrounded by a boundary line input by a user on a map screen displayed on a display unit. 
Kim generally teaches a navigation search method and system (see [0001]). Kim teaches a controller with a processor and memory (control unit 140; see [0036]) configured to set a search area, the search area being an area surrounded by a boundary line input by a user on a map screen displayed on a display unit (see [0068] and Figure 5C). Kim teaches this methodology allows for a user to easily set a search range, thereby ensuring quickness, accuracy, and ease of search (see [0069]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kinoshita so as to include a controller for setting a search area as an area surrounded by a boundary line input by a user on a map screen, and acquiring and displaying the posting message within the search area, in view of Kim, as Kim teaches such a configuration allows the user to quickly and easily specify an area of search in order to eliminate searching in undesired areas (see [0008]-[0018] and [0069] of Kim). 

The combination of Kinoshita and Kim further does not expressly teach the display controller is further configured to display a plurality of icons for each type of a social networking service on the map 
Bostick generally teaches a navigation and routing system that uses social media information regarding points of interest (see Abstract). Bostick teaches that on the displayed map screen, the user is presented options for which social networking services the user desires to include in the navigation and for the display of points of interest (see block 422 in Figure 4 and Col. 12, line 27 to Col. 14, line 14; see also block 522 in Figure 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kinoshita and Kim such that the display controller displays a plurality of icons for each type of a social networking service on the map screen and displays the acquired posting message from the social networking service of an icon that is selected by an operating of the user, in view of Bostick, as Kinoshita teaches that multiple social networking services can be used together (see Figure 2, specifically servers 20 and 30), therefore the methodology taught by Bostick allows the user to select which of the multiple social networking services he/she desires to view content from. 

The resultant combination of Kinoshita, Kim, and Bostick further teaches the posting message acquired from the social networking service and a second posting message acquired from a second social networking service are displayed on the map screen (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick). 

Regarding claim 2, the combination of Kinoshita, Kim, and Bostick further teaches the display controller is configured to display the posting message on the map screen based on preference information of the user so as to be associated with the point relevant to the posting message, the 

Regarding claim 3, the combination of Kinoshita, Kim, and Bostick further teaches the first controller is further configured to set a category selected by the user for the search area, wherein the display controller is configured to display the posting message belonging to the set category on the map screen so as to be associated with the point relevant to the posting message (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above).

Regarding claim 5, the combination of Kinoshita, Kim, and Bostick further teaches the first controller is further configured to set the point relevant to the posting message selected by the user as a transit point of a guide route, the posting message being selected among the plurality of posting messages displayed on the map screen (see Col. 11, line 32 to Col. 12, line 42 of Kinoshita).

Regarding claim 6, the combination of Kinoshita, Kim, and Bostick, as applied to claim 1 above, teaches a navigation method comprising:
setting one of a plurality of areas, which is surrounded by a boundary line input by a user on a map screen displayed on a display unit, as a search area (see [0068] and Figure 5C of Kim);
acquiring a posting message relevant to a point within the search area from a social networking service (see Col. 10, line 63 to Col. 11, line 31 of Kinoshita and the rejection of claim 1 above); and

wherein the navigation method further comprising
displaying a plurality of icons for each type of a social networking service on the map screen (see Figure 4 of Bostick); 
displaying the acquired posting message from the social networking service of an icon that is selected by an operating of the user (see Figure 4 and Col. 12, line 27 to Col. 13, line 35 of Bostick and the rejection of claim 1 above);
acquiring a second posting message from a second social networking service (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick); and
displaying the posting message acquired from the social networking service and the second posting message acquired from the second social networking service on the map screen (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick). 

Regarding claim 7, the combination of Kinoshita, Kim, and Bostick further teaches the displaying the posting message includes displaying the posting message on the map screen based on preference information of the user so as to be associated with the point relevant to the posting message, the posting message being relevant to the point within the search area, the posting message including contents relevant to a preference of the user (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above). 

Regarding claim 8, the combination of Kinoshita, Kim, and Bostick further teaches setting a category selected by the user for the search area, wherein the displaying the posting message includes displaying the posting message belonging to the set category on the map screen so as to be associated with the point relevant to the posting message (see Figures 4-5 and Col. 12, line 27 to Col. 14, line 54 of Bostick and the rejection of claim 1 above).

Regarding claim 10, the combination of Kinoshita, Kim, and Bostick further teaches setting the point relevant to the posting message selected by the user as a transit point of a guide route, the posting message being selected among the plurality of posting messages displayed on the map screen (see Col. 11, line 32 to Col. 12, line 42 of Kinoshita).

Regarding claim 11, the combination of Kinoshita, Kim, and Bostick, as applied to claim 1 above, teaches a navigation system comprising:
a terminal (smartphone 100 of Kinoshita); and
a central server (SNS server 200 of Kinoshita), wherein:
the terminal includes
a display configured to display a map screen (display unit 120 of Kinoshita; see Figure 10A and Col. 11, lines 37-41 of Kinoshita),
a touch panel for receiving an input of a boundary line on a map screen displayed on the display (see [0035], [0054], and [0068]-[0069] of Kim),
a first controller comprising a processor and a memory (control unit 160 and storage unit 150 of Kinoshita) including a first computer configured to set an area on the map screen, which is surrounded by the boundary line input to the touch panel, as a search area (see [0035] and [0068] of Kim), and
140 of Kinoshita; see Col. 6, lines 55-64 of Kinoshita and [0035]-[0037] of Kim), wherein
the touch panel is a device used in a case where a user inputs various kinds of information (see [0042]-[0044], [0053]-[0054], and [0068]-[0069] of Kim);
the first controller includes hardware components and an auxiliary storage device (see [0035]-[0037] of Kim and Figure 3 of Kinoshita); and
the first communicator is a communication interface (see Col. 6, lines 55-64 of Kinoshita),
the central server includes
a second controller comprising a processor and a memory including a second computer (control unit 230 and storage unit 220 of Kinoshita) configured to acquire a posting message relevant to a point within the search area from a social networking service (see Col. 10, line 63 to Col. 11, line 31 of Kinoshita and the rejection of claim 1 above), and
a second communicator configured to transmit the posting message to the terminal (communication unit 210 of Kinoshita; see Col. 10, lines 48-50), wherein
the second controller includes other hardware components and another auxiliary storage device (see Col. 8, line 47 to Col. 9, line 32 of Kinoshita);
the second communicator is another communication interface (see Col. 8, line 47 to Col. 10, line 55 of Kinoshita); and
the first controller is configured to display the posting message on the map screen so as to be associated with the point relevant to the posting message within the search area (see Figure 10A and Col. 11, lines 32-48 of Kinoshita and the rejection of claim 1 above); and

wherein the posting message acquired from the social networking service and a second posting message acquired from a second social networking service are displayed on the map screen (see Col. 6, lines 29-49 and Figures 10A and 11A of Kinoshita and Figure 4 and Col. 12, line 65 to Col. 13, line 6 of Bostick). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANSHUL SOOD/Primary Examiner, Art Unit 3669